Citation Nr: 0630773	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-06 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 2001 to July 
2001.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, which granted service 
connection for depression, effective July 31, 2001, and 
assigned an initial 10 percent evaluation for that disorder.  
The veteran timely disagreed with the assigned initial 
evaluation in November 2002.  After the RO issued a statement 
of the case (SOC) in January 2004, the veteran submitted a 
timely substantive appeal in February 2004.  Although the RO 
increased the initial evaluation for the veteran's service-
connected disability to 30 percent, her appeal continues, 
since the maximum benefit allowed by law and regulation has 
not been awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to December 4, 2002, the veteran's service-
connected depression was manifested primarily by subjective 
complaints of low energy, insomnia, anxiety, and crying 
spells, and by Global Assessment of Functioning (GAF) scores 
varying  from 55 to 80, but not by impairment of verbal 
communication, judgment, or memory, and there was no medical 
diagnosis of panic attacks.

2.  From December 4, 2002, the veteran's service-connected 
depression has been manifested by increased symptoms which 
are not well-controlled by medication, despite numerous 
adjustments to medications, and the veteran has experienced 
side effects of the prescribed psychotropic medications; 
headaches and pain have been diagnosed as physical 
manifestations of depression; the veteran's GAF scores have 
varied from 48 to 60; the veteran has not required 
hospitalization for treatment of depression, she has been 
able to continue working full-time, although with difficulty, 
and she has not manifested unprovoked irritability, neglect 
of personal appearance or hygiene, impaired judgment, or 
other more severe symptoms.


CONCLUSIONS OF LAW

1.  Prior to December 4, 2002, the criteria for an initial 
evaluation in excess of 30 percent for service-connected 
depression were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.125, 
4.130, Diagnostic Code 9434 (2006).

2.  From December 4, 2002, the criteria for an increased 
initial evaluation from 30 percent to 50 percent, but no 
higher evaluation, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.125, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her service-connected depression is 
more severely disabling than the assigned 30 percent 
evaluation reflects.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

After the appellant submitted her claim for service 
connection for depression, the RO issued a March 2002 letter 
which advised the veteran of all pertinent provisions of the 
VCAA, including VA's duty to assist her and VA's duty to 
notify her of the evidence required to establish her claims.  
This letter specifically advised the veteran that her service 
medical records did not disclose treatment for depression.  
She was advised of the types of evidence VA would obtain and 
advised that VA would obtain additional records, if she 
identified the records.  The letter advised her that she 
could submit evidence, including statements, in support of 
her claim.  She was specifically advised to provide any 
medical evidence that would show that her depression was 
incurred or aggravated in service.  

The Board finds that the March 2002 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter adjudicated in June 2002, so the 
notice provided in March 2002 meets the requirements set 
forth in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

After the veteran disagreed with the evaluation initially 
assigned for depression, the RO issued a January 2004 SOC 
which included the provisions of 38 C.F.R. § 3.159, as 
revised to incorporate the VCAA.  That SOC also included the 
criteria provided at 38 C.F.R. § 4.130, Diagnostic Code 9434, 
for evaluation of mental disorders.  The veteran then 
testified at a personal hearing conducted in January 2005 and 
the claim was readjudicated in May 2005.  The Board therefore 
finds that the January 2004 SOC advised the veteran of each 
element of notice described in Pelegrini, and, even though 
the SOC was issued as a post-decisional document, it meets 
the requirements set forth in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), since the claim was thereafter readjudicated.
The veteran was afforded three VA examinations during the 
pendency of this claim.  She testified at a personal hearing.  
In addition, lengthy VA clinical records are associated with 
the claims files.  The duty to assist her in developing the 
claim has been met.

The Board finds that, if there is any defect in the notice or 
timing of the notice to the claimant of the provisions of the 
VCAA, that defect has not resulted in any prejudice to the 
claimant, who has, as noted above, been afforded numerous 
opportunities to submit or identify evidence, and she has 
received several communications advising her of the enactment 
of the VCAA and the provisions of the VCAA.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Although the March 2002 VCAA notice discussed above did not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, the 
claim on appeal establishes that the veteran did, in fact, 
disagree with the initial rating assigned.  Thus, the record 
establishes that the veteran was not prejudiced by the lack 
of information about assignment of initial evaluations.  

The effective date assigned for the grant of service 
connection for depression in this case is the day following 
the veteran's service discharge.  By law, no effective date 
for a grant of service connection may be assigned prior to a 
veteran's service discharge, so the effective date currently 
assigned is the earliest effective date available under the 
statute.  For this reason, no further discussion of VCAA with 
regard to notification of law and regulations regarding 
assignment of effective dates following a grant of service 
connection is required.
 
Criteria for an increased initial evaluation in excess of 30 
percent for depression

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

A rating that is assigned with a grant of service connection 
must take into account all evidence of the nature and 
severity of the disability from the effective date of service 
connection.  Thus, the rating might be a "staged" rating, 
that is, one comprised of successive ratings reflecting 
variations in the disability's severity since the date of 
service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The question presented by the appeal, then, is 
whether a rating exceeding 30 percent is warranted for the 
veteran's depression at any time beginning from July 31, 
2001, the effective date of the grant of service connection.

The veteran's disability due to service-connected depression 
is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9434.  The general rating formula for mental disorders became 
effective before the veteran submitted her claim in this 
case.  That formula provides for a 30 percent rating, the 
evaluation currently assigned for the veteran's service-
connected psychiatric disability, where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See DC 9434.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name. Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, GAF scores ranging between 71 to 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  DSM-IV at 32.

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicates that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates moderate symptoms such as a 
flat affect or occasional panic attacks or moderate 
difficulty in social and occupational functioning (that is, 
few friends, conflicts with peers).  A GAF score of 41 to 50 
is indicative of serious impairment in social, occupational, 
or other functioning. 

Facts and analysis

The veteran was separated from service in July 2001.  She 
sought treatment for depression beginning in October 2001.  A 
GAF score of 61 to 70 was assigned by a provider who 
initiated the veteran's mental health treatment in October 
2001.  A GAF score of 55 was assigned in December 2001.  A 
GAF score of 80 was assigned at the time of the veteran's 
first VA examination, conducted in May 2002, indicating mild 
symptoms.  The examiner noted that the veteran had benefited 
from treatment and should continue with both the interactive 
therapy and pharmacologic therapy.  No GAF score was assigned 
at the time of outpatient treatment in September 2002 or 
October 2002.  

In early November, the veteran reported, in an outpatient 
individual psychotherapy visit, that she felt more depressed, 
was having increased difficulty sleeping, was having 
financial problems and family problems.  In November 2002, 
the veteran submitted a statement indicating a belief that 
her depression had worsened.  

During VA outpatient psychiatric treatment December 4, 2002, 
the veteran reported that she felt more depressed recently, 
and was having more sleep disturbances, anxiety, and 
stressors related to her children.  The provider adjusted the 
veteran's medication regimen.  No GAF was assigned.  Later 
that month, as the veteran continued to report increased 
symptoms of depression, including anxiety reactions with 
shakiness, the provider assigned a GAF score of 50.  

In a statement dated in February 2003, a provider assigned a 
GAF score of 48.  In March 2003, a GAF score of 50 was 
assigned.  Since that time GAF scores varying from 45 
(recorded in June 2003) to 60 (recorded in November 2003), 
have been assigned.  VA outpatient treatment records dated in 
2004 and 2005 reflect assignment of few GAF scores.  
Physicians who treated the veteran for headaches and facial 
pain in early 2005 concluded, in April 2005 treatment notes, 
that those symptoms were related to the veteran's depression.  
April 2005 treatment notes also reflect that one of the 
veteran's psychotropic medications had to be discontinued 
because the veteran experienced a weight gain of 20 pounds in 
a period of a few weeks.

Treatment notes in June 2005 through November 2005 generally 
disclosed some improvement in the symptoms associated with 
the veteran's depression.  The veteran reported that she had 
obtained custody of one of her children, and then custody of 
her other child.  She was able to maintain her full-time job, 
although she expressed that she had some difficulty working 
due to depression.  The examiner who conducted VA examination 
in January 2006 assigned a GAF score of 51.  

1.  Evaluation prior to December 4, 2002

Prior to December 4, 2002, the veteran's assigned GAF scores 
ranged from 55 to 80, reflecting generally mild symptoms.  
Although one provider did assign a GAF of 55, a higher GAF of 
80 was assigned a few months later.  The provider who 
assigned the higher GAF score explained that the veteran had 
benefited from medication therapy and psychotherapy.  This 
opinion satisfactorily explains the variations in the 
assigned GAF scores during this period.  The opinion also 
establishes that, if the veteran's service-connected 
disability was more severely disabling than is consistent 
with a 30 percent evaluation, that severity was of relatively 
brief duration.  Symptoms consistent with the higher GAF 
score assigned characterized the majority of the period from 
July 2001 to December 2002.

The veteran's described symptoms during the period from July 
2001 to December 2002 and the GAF scores assigned based on 
those symptoms are consistent with a 30 percent evaluation, 
since that evaluation is warranted where symptoms result in 
occasional decrease in work efficiency but show that the 
individual is generally satisfactory functioning.  The 30 
percent initial evaluation is consistent with the veteran's 
assigned GAF scores, ranging from 55 to 80.  

The evidence is devoid of findings of such symptoms as 
circumstantial, circumlocutory, or stereotypical speech or 
other impairment of verbal communications, difficulty in 
understanding complex commands, impairment of short-term 
memory or long-term memory, impaired abstract thinking, or 
other similar symptoms described among the criteria for an 
evaluation in excess of 30 percent, although the veteran did 
display a flat affect and depression.  However, the 
preponderance of the evidence establishes that the veteran's 
symptoms during this period are consistent with a 30 percent 
evaluation, but no higher evaluation.  

Although the veteran manifested a few symptoms listed in the 
criteria for a 50 percent evaluation, the GAF scores assigned 
by the clinical providers reflect assessments that these 
symptoms were not of a severity as to warrant a 50 percent 
evaluation.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant an initial 
evaluation in excess of 50 percent from December 4, 2002.

2.  Evaluation from December 4, 2002

Although the veteran submitted a statement in November 2002 
asserting that her symptoms of her service-connected 
depression had increased, no GAF score was assigned during 
November 2002.  The November 2002 treatment notes are devoid 
of evidence that any provider took action in response to the 
veteran's description of her symptoms, and there is no 
statement by a provider indicating a clinical assessment that 
an increase in severity of symptoms had occurred.  

However, the provider who treated the veteran on December 4, 
2002 concluded that a change in the veteran's medication was 
required, based on the discussion at that treatment session.  
This action is, in essence, a clinical assessment that there 
was an increased severity or change in the veteran's 
symptoms.  Later that month, a GAF score of 50 was assigned, 
which was the lowest score assigned since the veteran sought 
treatment in 2001.  GAF scores slightly below 50 (48 and 45) 
were assigned in the following months.  Thus, the earliest 
clinical evidence of increased severity of the veteran's 
service-connected depression begins on December 4, 2002.  
This evidence, the GAF scores from 45 to 50, support an 
evaluation in excess of 30 percent, since those GAF scores 
are assigned where there is serious impairment, rather than 
mild or moderate impairment consistent with a 30 percent 
evaluation.

In November 2003, the assigned GAF score improved to 60, 
reflecting a clinical assessment that the veteran's 
functioning had improved significantly.  However, it is 
difficult to determine whether that improvement in 
functioning was sustained, since few GAF scores were assigned 
in 2004 and 2005, although the veteran had numerous treatment 
appointments, being seen generally monthly or slightly more 
frequently.  However, since the GAF score assigned at the 
time of VA examination in January 2006, a GAF score of 51, 
does not document that the veteran displayed the less severe 
symptomatology exhibited prior to December 4, 2002 on a 
sustained basis, a continuation of the increased rating is in 
order.  

Clinical entries in 2004 and 2005 describe the veteran's 
functioning as generally good.  She was talkative and had a 
full range of affect in May 2005.  October 2005 clinical 
notes again state that the veteran had a full range of 
affect.  She was sleeping well with the aid of medication.  
Both notes indicated that the veteran continued to struggle 
with depression and anxiety.  It appears that, if GAF scores 
had been assigned in 2004 and 2005, those scores might have 
been higher than the GAF scores assigned in early 2003 and in 
January 2006.  

However, the GAF scores of record since December 4, 2002 are 
generally 55 or below, although one GAF score was as high as 
60.  This range of GAF scores is more consistent with a 50 
percent evaluation than with a 30 percent evaluation.  The 
evidence warrants an increased initial evaluation from 30 
percent to 50 percent for the period from December 4, 2002.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 50 percent.  The veteran has not 
required hospitalization.  During the period from December 4, 
2002, the veteran regained custody of both her children from 
her first marriage, after the children had been in the 
custody of their father, the veteran's first husband, for 
several years.  This is significant evidence that the 
veteran's social impairment was not so severe as to warrant a 
70 percent evaluation.  The veteran retained full-time 
employment, which is significant evidence that the veteran's 
occupational impairment was not consistent with an evaluation 
in excess of 50 percent.  

The clinical evidence is devoid of findings of such symptoms 
as obsessional rituals which interfere with routine 
activities.  The evidence reflects that the veteran's verbal 
communications remained effective and logical, and there is 
no evidence of intermittently illogical, obscure, or 
irrelevant speech.

The evidence establishes that the veteran does function 
independently, since she continues to work, and has regained 
custody of her children.  The evidence of the veteran's 
continued VA treatment since 2001 reflects that she is able 
to establish and maintain effective therapeutic 
relationships.  While the evidence establishes that the 
veteran does not have a hobby or specific social interactions 
in the community, nevertheless, she does maintain 
relationships as necessary to provide for her children's 
needs as well as her own.  While there is tension in her 
marriage, she has remained married despite evidence of 
significant stressors related to the veteran's children from 
her previous marriage.  

The evidence establishes that there is no spatial 
disorientation or neglect of personal appearance and hygiene.  
The evidence also clearly establishes that the veteran has 
not manifested symptoms of total disability such as 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting herself or others; 
intermittent inability to perform activities of daily living, 
or severe memory loss, such as inability to remember her own 
name.

The evidence reflects that the veteran had near-continuous 
depression during the period at issue.  Near-continuous 
depression is one of the several criteria set forth for a 70 
percent evaluation.  Although the veteran meets one 
criterion, this does not place the evidence in equipoise to 
meet the criteria for a 70 percent evaluation as a whole.  
The evidence is devoid of clinical findings that the veteran 
met other criteria or displayed symptoms not listed in the 
criteria which would warrant a 70 percent evaluation.  

The preponderance of the evidence is against a finding that, 
during the period of time from December 4, 2002, the 
veteran's service-connected depression was manifested by 
symptoms which were more than 50 percent disabling.  The 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an initial evaluation in 
excess of 50 percent from December 4, 2002.  


ORDER

For the period prior to December 4, 2002, an increased 
initial evaluation in excess of 30 percent for service-
connected depression is denied.

For the period from December 4, 2002, an increased initial 
evaluation from 30 percent to 50 percent is granted, subject 
to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


